DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constant Comments: Cindi Bigelow (https://www.northwestern.edu/magazine/winter2008/alumninews/close-ups/bigelow.html).
Regarding claims 1-3, 10 and 11, Constant Comment tea by R.C. Bigelow is a pouched product comprising a water-permeable fabric pouch containing defining a cavity (the teabag); a composition (“a strong concoction of black tea, orange rind and sweet spices”) contained within the cavity comprising one or more releasable components (the black tea) that are released 
With respect to the limitation, "wherein the release modifying agent is adapted to react with a component selected from...”, this limitation is met because orange rind is a botanical and the instant specification discloses botanicals to be release modifying agents. 

Claim(s) 1-3, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney (US 20070122526).
Regarding claims 1-3, 10 and 11, Sweeney teaches a pouched product (abstract) comprising: a water-permeable fabric pouch formed from nonwoven fabric and natural fibers ([0020]) so as to define a cavity therein (20 in Fig. 1); a composition contained within the cavity, the composition comprising a releasable component that are released from the composition under mouth conditions and are capable of movement through the pouch (carrier, 30 in [0025], [0027] and [0031]); and a release modifying agent, or flavorant, adapted to react with at least one of the one or more releasable components and thereby modify the release thereof from the water-permeable fabric pouch, wherein the release modifying agent is a botanical flavorant such as mint ([0008]). 
With respect to the limitation, "wherein the release modifying agent is adapted to react with a component selected from...”, this limitation is met because mint is disclosed by the instant specification as a botanical that is a release modifying agent. 
.

Claim(s) 1, 7, 10, 11, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleef (US 20080317911).
Regarding claim 1, Schleef teaches a pouched product comprising: a water-permeable fabric pouch formed so as to define a cavity therein ([0012]); a composition contained within the cavity, the composition comprising tobacco ([0020]-[0021]); and a release modifying agent adapted to react with at least one of the one or more releasable components and thereby modify the release thereof from the water-permeable fabric pouch, wherein the release modifying agent is a botanical such as spearmint and wintergreen ([0029]-[0030]). 
With respect to the limitation, "wherein the release modifying agent is adapted to react with a component selected from...”, this limitation is met because spearmint and wintergreen are disclosed by the instant specification as a botanical that is a release modifying agent. 
Regarding claim 7, Schleef teaches that the release modifying agent is applied to the fabric by spraying or coating or immersing or embossing ([0031]) thus forming a part of the fabric. 
Regarding claim 10, Schleef teaches that the fabric pouch comprises filter paper, tea bags and coffee filters ([0019]).
Regarding claims 11 and 13, Schleef teaches that the flavorant is admixed with the composition contained within the cavity, for example as encapsulated flavorants ([0029]-[0031]).

Regarding claim 19, Schleef teaches a pouched product (10, Fig. 3) comprising: a water-permeable fabric pouch (12 and [0019]) formed so as to define a cavity therein (Fig. 3 and [0012]); a composition contained within the cavity (Fig. 3), the composition comprising a flavor component (19) such as natural or synthetic flavor ([0024] and [0030]) which is desired for release in the user’s mouth and is releasable under mouth conditions ([0029] and [0033]); and a release modifying agent, specifically a botanical such as spices, herbs and tea (18, Fig. 3 and [0020]).
The instant specification states that one example of a release modifying agent is a botanical ([0025]) and that exemplary botanical materials include spices (allspice, basil, black pepper, cayenne pepper, cinnamon, etc.), teas (green tea, black tea, etc.) and herbs (Echinacea, Saint John’s Wort, etc.).  Thus, with respect to the limitation, "wherein the release modifying agent is adapted to react with a component that is not desired for release in the mouth of a user…selected from...”, botanicals such as spices, herbs and tea are explicitly disclosed by the instant specification as botanicals that are release modifying agents. It is therefore inherent that the botanicals listed by Schleef, specifically spices, herbs and tea, are adapted to react with a claimed component that is not desired for release in the mouth of a user, since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleef.
Regarding claim 8, Schleef teaches that the release modifying agent is applied to the fabric by spraying or coating or immersing or embossing ([0031]), thus the fabric is infused with the release modifying agent, or in the alternative, it would have been obvious for one of ordinary skill in the art at the time of the invention to have infused the fabric with the release 
Regarding claim 9, Schleef teaches that the release modifying agent is applied to the fabric by spraying or coating or immersing or embossing ([0031]) but does not expressly teach that the release modifying agent is adsorbed or absorbed by the water-permeable fabric pouch. However, it would have been obvious for one of ordinary skill in the art at the time of the invention to made the release modifying agent adsorbed or absorbed by the fabric since it is a substitutable process to spraying, coating, immersing, or embossing with a reasonable expectation of success, and the results would have predictable.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schleef as evidenced by Tsuji (US 5496573).
Regarding claim 2 and 3, Schleef teaches that the fabric pouch comprises filter paper, tea bags and coffee filters ([0019]). Coffee filters are preferably nonwoven and can comprise natural fibers, as evidenced by Tsuji who teaches that coffee filters are preferably nonwoven (col. 2, line 38) and the fibers are natural fibers like cotton (col. 5, lines 65-67). 

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive. 
With respect to the Applicant’s argument that the Examiner has pointed to nothing in “Constant Commets: Cindy Bigelow” disclosing that orange rind and/or sweet spices with react In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
With respect to the Applicant’s argument that the Examiner points to absolutely nothing in Schleef disclosing that any compound that may be released from its pouch may have its release modified and that the Examiner points to absolutely nothing in Schleef disclosing that spearmint or wintergreen will modify the release of any compound that may be released from its pouch, the Examiner respectfully disagrees. Given that the pouched product of Schleef meets all the claimed limitations of the claimed pouched product, the properties of the pouched product of Schleef are expected inherently to be the same. Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
With respect to Applicant’s argument that Schleef discloses that a botanical material is enclosed in the pouch, and paragraph [0029] of Schleef states that flavorants can be applied to the botanical material and thus the list of components in paragraphs [0029] and [0030] of Schleef are clearly intended to be something other than an actual botanical material. The Applicant argues that Schleef discloses that botanical materials are the actual component retained in the pouch, thus it is evident that Schleef does not disclose that a botanical can be used to modify the release of a botanical material. The Examiner respectfully disagrees. First, it is unclear how applying flavorants to the botanical material would transform the botanical material into something other than an “actual botanical material”, wherein it is unclear what the Applicant is referring to by “actual botanical material.”
Second, given that the pouched product of Schleef meets all the claimed limitations of the claimed pouched product the properties of the pouched product of Schleef are expected inherently to be the same. Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747